UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-4501


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSE LEE CRUDUP,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cr-00073-BO-1)


Submitted:   February 23, 2015             Decided:   March 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brad P. Bennion, East Weymouth, Massachusetts, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jesse Lee Crudup pled guilty, pursuant to a written plea

agreement, to one count of possession of ammunition by a felon,

in violation of 18 U.S.C. § 922(g) (2012), and was sentenced as

an    armed    career        criminal      to     180       months’    imprisonment.              He

appeals, arguing: (1) his prior convictions are elements of the

crime    that    the     Government         was       required       to     identify        in   the

indictment       and     prove     beyond         a     reasonable          doubt;      (2)      the

Government      had     “an    obligation          to   conduct        a    criminal        history

audit    pre-plea       agreement          to   determine        if        the    armed     career

criminal act would be applicable”; and (3) the district court

erred     in    counting       prior       convictions          as     separate        offenses.

Finding no error, we affirm.

       Crudup    first        argues       that       the    district        court     erred     in

imposing a sentence based on prior convictions that were neither

referenced      in     the    indictment          nor   proved        beyond      a   reasonable

doubt, citing Alleyne v. United States, ___ U.S.___, 133 S. Ct.

2151 (2013) and Apprendi v. New Jersey, 530 U.S. 466 (2000).

However, Crudup properly concedes that this Court has held that

Alleyne does not overrule Almendarez-Torres v. United States,

523     U.S.    224,    228-35,        239-47         (1998),        which       removed      prior

convictions from the class of facts which must be submitted to a

fact-finder      to     increase       a    defendant’s         sentence.             See    United

States v. McDowell, 745 F.3d 115, 124 (4th Cir.) (“Almendarez–

                                                  2
Torres remains good law, and we may not disregard it unless and

until the Supreme Court holds to the contrary.”),                    cert. denied,

__ U.S.L.W. __ (Jan. 12, 2015) (No. 13-10640).

     Second, Crudup asserts that the Government was obligated to

conduct a “criminal history audit” prior to entering his guilty

plea.    Essentially, Crudup argues that his plea was not knowing

and voluntary because he was unable to make an informed decision

concerning his plea.           We find that this claim fails for several

reasons.     First, the plea agreement clearly informed Crudup that

he faced the possibility of a 180-month sentence as an armed

career   criminal.           Second,   there   is    no   requirement    that    the

Government conduct any such “audit” prior to entry of a guilty

plea.    And, as Crudup was informed in the plea agreement, the

government may make a sentencing recommendation, but the court

is not bound by any such recommendation or agreement by the

parties.     Moreover, because Crudup did not move to withdraw his

guilty   plea    in    the    district    court     or   otherwise   preserve    any

allegation      of    Fed.   R.   Crim.   P.   11   error,   this    challenge    is

reviewed for plain error.              United States v. General, 278 F.3d

389, 393 (4th Cir. 2002).              The transcript of         Crudup’s guilty

plea hearing establishes that the district court fully complied

with the requirements of Rule 11.                   Although the court at one

point referenced “career offender,” it correctly identified the



                                          3
statutory     mandatory      minimum    and   maximum       sentences         under   the

Armed Career Criminal Act.

       Finally, Crudup argues that the district court erred by

counting certain prior convictions as separate offenses where

they   were    consolidated      for     sentencing       in     the   state        court,

relying on United States v. Davis, 720 F.3d 215 (4th Cir. 2013).

In Davis, this court noted that “when a North Carolina court

consolidates     offenses     for   judgment,       the    outcome       is    a    single

judgment for which the length of the sentence is controlled by

the maximum sentence for the most serious offense.”                       Id. at 218.

However,    Davis’    holding    only     applies    to     the    career       offender

enhancement, not in the armed career criminal context.

       Therefore, we affirm Crudup’s conviction and sentence.                          We

dispense      with    oral    argument     because        the    facts        and    legal

contentions     are   adequately       presented    in     the    materials         before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                          4